Exhibit 10.19

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT made as of this                      day of
                    , 2007, by and between Zep Inc. (the “Company”) and
                     (the “Executive”).

WITNESSETH:

WHEREAS, Executive is a key executive of the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat of or the occurrence of a Change in Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and

WHEREAS, Executive has previously entered into an Amended and Restated Change In
Control Agreement, dated as of April 21, 2006 (the “Prior Agreement”), with
Acuity Brands, Inc. (“Acuity Brands”), the former parent company of the Company,
providing the Executive with certain compensation and benefits in the event his
employment is terminated in connection with a change in control of Acuity
Brands; and

WHEREAS, in order to continue to induce the Executive to provide services to the
Company (including its subsidiary corporations), particularly in the event of a
threat or the occurrence of a Change in Control, the Company desires to enter
into this Change in Control Agreement (the “Agreement”) with the Executive to
provide the Executive with certain benefits in the event his employment is
terminated as a result of, or in connection with, a Change in Control and to
provide the Executive with certain other benefits whether or not the Executive’s
employment is terminated.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

 

  1. Term of Agreement.

(a) Unless earlier terminated as hereinafter provided, this Agreement shall
commence on the date hereof and shall be for a rolling, two-year term (the
“Term”) and shall be deemed to extend automatically, without further action by
either the Company or Executive, each day for an additional day, such that the
remaining term of the Agreement shall continue to be two years; provided,
however, that either party may, by written notice to the other, cause this
Agreement to cease to extend automatically and, upon such notice, the “Term” of
this Agreement shall be the two-year period following the date of such notice
and this Agreement shall terminate upon the expiration of such Term. This
Agreement shall not be considered an



--------------------------------------------------------------------------------

employment agreement and in no way guarantees Executive the right to continue in
the employment of the Company or its affiliates. Executive’s employment is
considered employment at will, subject to Executive’s right to receive payments
and benefits upon certain terminations of employment as provided below.

(b) Notwithstanding the foregoing, (1) the term of this Agreement shall not
expire during a Threatened Change in Control Period or prior to the expiration
of two (2) years after the occurrence of a Change in Control and (2) prior to a
Change in Control and other than during a Threatened Change in Control Period,
the term of this Agreement shall expire on the date the Executive terminates
employment (except in circumstances that entitle the Executive to compensation
and benefits hereunder), unless such termination was at the request of a Third
Party or otherwise occurred in connection with, or in anticipation of, a Change
in Control.

(c) Each place in this Agreement where a reference to the “Company” appears that
relates to the Executive’s employment, termination of employment or performing
services, including the definitions of “Cause” and “Good Reason,” such reference
shall mean and include any subsidiary of the Company which is the primary
employer of the Executive. Further, in each place where this Agreement refers to
a benefit plan or program, payment of compensation, compensation arrangement or
other similar plan or program maintained by the Company, such reference shall
include any plan, program or arrangement maintained or established by a
subsidiary of the Company. Notwithstanding the foregoing, the references in the
definitions of “Change in Control,” “Threatened Change in Control Period” and
similar references to changes in ownership and control of the Company shall mean
and refer to Zep Inc., a Delaware corporation.

(d) As of the date hereof, this Agreement is intended to, and shall, supersede
and replace in its entirety the compensation and benefits provided under
Executive’s Prior Agreement, and the Prior Agreement shall be of no further
force or effect.

 

  2. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” shall mean a reasonable
determination by the Company that the Executive (a) intentionally and
continually failed to substantially perform his duties with the Company (other
than a failure resulting from the Executive’s incapacity due to physical or
mental illness) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance has been
delivered to the Executive specifying the manner in which the Executive has
failed to substantially perform, or (b) intentionally engaged in conduct which
is demonstrably and materially injurious to the Company, monetarily or otherwise
or was convicted of a misdemeanor or felony involving moral turpitude; provided,
however that no termination of the Executive’s employment shall be for Cause as
set forth in clause (b) above until (x) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (b) and specifying the particulars thereof in
detail, and (y) the Executive shall have been provided an opportunity to be
heard by the Board or a committee of the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, nor failure to act, on
the Executive’s part, shall be considered “intentional”

 

2



--------------------------------------------------------------------------------

unless he has acted, or failed to act, with a lack of good faith and without a
reasonable belief that his action or failure to act was in the best interest of
the Company. Notwithstanding anything contained in this Agreement to the
contrary, no failure to perform by the Executive after a Notice of Termination
is given by the Executive shall constitute Cause for purposes of this Agreement.

2.2 Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

(a) The acquisition (other than from the Company in an acquisition that is
approved by the Incumbent Board) by any “Person” (as the term person is used for
purposes of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding voting securities; or

(b) The individuals who, as of October 31, 2007, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; or

(c) Consummation of a merger or consolidation involving the Company if the
stockholders of the Company, immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or

(d) Consummation of a complete liquidation or dissolution of the Company or of
the sale or other disposition of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section 2.2(a), solely because twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such acquisition
(hereinafter referred to as “Related Persons”).

(e) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive’s employment is terminated prior to a Change in Control and the
Executive reasonably demonstrates that such termination (1) was at the request
of a Third Party (as

 

3



--------------------------------------------------------------------------------

hereinafter defined) or (2) otherwise occurred in connection with, or in
anticipation of, a Change in Control (including, without limitation, during a
Threatened Change in Control Period), then for all purposes of this Agreement,
the date of a Change in Control shall mean the date immediately prior to the
date of such termination of the Executive’s employment.

2.3 Confidential Information. For purpose of this Agreement, “Confidential
Information” shall mean all technical, business, and other information relating
to the business of the Company or its subsidiaries or affiliates, including,
without limitation, technical or nontechnical data, formulae, compilations,
programs, devices, methods, techniques, processes, financial data, financial
plans, product plans, and lists of actual or potential customers or suppliers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons,
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be subject to protection under this Agreement whether or not
such information constitutes a trade secret and is separately protectable at law
or in equity as a trade secret.

2.4 Disability. For purposes of this Agreement, “Disability” shall have the
meaning ascribed to such term in the Company’s long-term disability plan or
policy covering the Executive, or in the absence of such plan or policy, a
meaning consistent with Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended. The determination of Disability shall be made by the Company in a
manner consistent with the requirements of Section 409A.

2.5 (a) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
the occurrence coincident with or after a Change in Control of any of the events
or conditions described in Subsections (1) through (8) hereof:

(1) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities;
or any removal of the Executive from or failure to reappoint or reelect him to
any of such offices or positions, except in connection with the termination of
his employment for Disability, Cause, as a result of his death or by the
Executive other than for Good Reason;

(2) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within five days
of the date due;

(3) the Company’s requiring Executive to be based more than 50 miles from the
primary workplace where Executive is based immediately prior to the Change in
Control except for reasonably required travel on the Company’s business which is
not greater than such travel requirements prior to the Change in Control;

(4) the failure by the Company (A) to continue in effect (without reduction in
benefit level, and/or reward opportunities) any compensation or employee benefit

 

4



--------------------------------------------------------------------------------

plan in which the Executive was participating immediately prior to the Change in
Control, including, but not limited to, the plans listed on Appendix A in which
Executive is participating, unless a substitute or replacement plan has been
implemented which provides substantially identical compensation or benefits to
the Executive or (B) to provide the Executive with compensation and benefits, in
the aggregate, at least equal (in terms of benefit levels and/or reward
opportunities) to those provided for under each other compensation or employee
benefit plan, program and practice as in effect immediately prior to the Change
in Control (or as in effect following the Change in Control, if greater);

(5) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company;

(6) any material breach by the Company of any provision of this Agreement;

(7) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 2.1; or

(8) the failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company to assume and agree to
perform this Agreement, as contemplated in Section 9 hereof.

(b) Any event or condition described in Sections 2.5(a)(1) through (8) which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control (a
“Third Party”), or (2) otherwise arose in connection with or in anticipation of
a Change in Control, shall constitute Good Reason for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

(c) The Executive’s right to terminate his employment pursuant to this
Section 2.5 shall not be affected by his incapacity due to physical or mental
illness.

2.6 Threatened Change in Control. For purposes of this Agreement, a Threatened
Change in Control shall mean the occurrence of any of the following events:

(a) when the Company is aware of or is contemplating, a proposal (a “Proposal”)
for any Person other than a Related Person (1) to acquire five percent (5%) or
more of the voting power of the Company’s outstanding securities, or (2) to
merge or consolidate with another entity, transfer or sell assets of the
Company, or liquidate or dissolve the Company, in each case described in this
clause (2) in a transaction that would constitute a Change in Control; or

(b) any Person other than a Related Person,

(1) acquires five percent (5%) or more of the voting power of the Company’s
outstanding securities, other than as a holder whose investment in the Company
is

 

5



--------------------------------------------------------------------------------

eligible to be reported on Schedule 13G pursuant to Rule 13d-1
(b) (1) promulgated under the Exchange Act, or

(2) initiates a tender or exchange offer to acquire such number of securities as
would result in such Person holding twenty percent (20%) or more of the voting
power of the Company’s outstanding securities, or

(3) solicits proxies for votes to elect members of the Board at a shareholders’
meeting of the Company.

2.7 Threatened Change in Control Period. For purposes of this Agreement, a
Threatened Change in Control Period shall mean the period commencing on the date
that a Threatened Change in Control has occurred and ending upon:

(a) the date the Proposal referred to in Section 2.6(a) is abandoned;

(b) the acquisition of five percent (5%) of the voting power of the Company’s
outstanding securities by the Person referred to in Section 2.6(a)(1) if such
acquisition does not constitute a Threatened Change in Control under
Section 2.6(b)(1);

(c) (1) the date when any Person described in Section 2.6(b)(1) shall own less
than five percent (5%) of the voting power of the Company’s outstanding
securities, (2) shall have abandoned the tender or exchange offer, or (3) shall
not have elected a member of the Board as the case may be; or

(d) the date a Change in Control occurs.

2.8 1934 Act. The Securities Exchange Act of 1934, as amended.

 

  3. Termination of Employment.

3.1 If, during the term of this Agreement, the Executive’s employment with the
Company shall be terminated coincident with or within two (2) years following
the occurrence of a Change in Control, the Executive shall be entitled to the
following compensation and benefits depending upon the circumstances of such
termination (in addition to any compensation and benefits provided for under any
of the Company’s employee benefit plans, policies and practices):

(a) If the Executive’s employment with the Company shall be terminated during
such 2-year period (1) by the Company for Cause or Disability, (2) by reason of
the Executive’s death, or (3) by the Executive other than for Good Reason (as
each term is defined herein), the Company shall pay the Executive all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including (i) base salary, (ii) reimbursement for reasonable
and necessary expenses incurred by the Executive on behalf of the Company during
the period ending on the Termination Date, (iii) vacation pay, and (iv) sick
leave (collectively, “Accrued Compensation”). In addition to the foregoing, if
the Executive’s employment is terminated by the Company for Disability or by
reason of the Executive’s death,

 

6



--------------------------------------------------------------------------------

the Company shall pay to the Executive or his beneficiaries an amount equal to
the “Pro Rata Bonus” (as hereinafter defined). The “Pro Rata Bonus” is an amount
equal to the Bonus Amount (as hereinafter defined) multiplied by a fraction the
numerator of which is the number of days in such fiscal year through the
Termination Date and the denominator of which is 365. The term “Bonus Amount”
shall mean the greater of the (x) most recent annual bonus paid or payable to
the Executive, or, (y) the target annual bonus payable for the fiscal year
during which the Termination Date occurs, or, if greater, for the fiscal year
during which a Change in Control occurred or (z) the average of the annual
bonuses paid or payable during the three full fiscal years ended prior to the
Termination Date or, if greater, the three full fiscal years ended prior to the
Change in Control (or, in each case, such lesser period for which annual bonuses
were paid or payable to the Executive). Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs and practices then in
effect. In the event Executive becomes entitled to the Pro Rata Bonus under this
Section 3.1(a) or under Section 3.1(b)(1) and also to a bonus under the
Company’s incentive plan in connection with a Change in Control, Executive shall
be entitled to receive whichever bonus amount is greater and Executive shall not
receive a duplicate bonus pursuant to such Sections.

(b) If the Executive’s employment with the Company shall be terminated (other
than by reason of death) during such 2-year period, by the Company other than
for Cause or Disability, or by the Executive for Good Reason, the Executive
shall be entitled to the following:

(1) the Company shall pay the Executive all Accrued Compensation and a Pro-Rata
Bonus;

(2) the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount (the “Severance Amount”) in cash equal to
                                         times the sum of (A) the greater of the
Executive’s base salary in effect on the Termination Date or at any time during
the 90-day period prior to the Change in Control (“Base Salary”) and (B) the
Bonus Amount. Notwithstanding the foregoing, if the Executive has attained at
least age              on the Termination Date the Severance Amount to be paid
under this Subsection (ii) shall be the amount described in the preceding
sentence multiplied by a fraction (which in no event shall be less than
one-half) the numerator of which shall be the number of months (for this purpose
any partial month shall be considered as a whole month) remaining until the
Executive’s 65th birthday (but in no event shall be less than         ) and the
denominator of which shall be             ;

(3) for a number of months equal to the lesser of (A)          or (B) the number
of months remaining until the Executive’s 65th birthday (the “Continuation
Period”), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries as if Executive remained actively employed,
the life insurance, disability, and healthcare (including dental and vision, if
applicable) benefits provided (x) to the Executive at the time the Notice of
Termination is given, at any time during the 90-day period prior to the Change
in Control or at any time thereafter, or (y) to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period. The coverage and

 

7



--------------------------------------------------------------------------------

benefits (including deductibles and costs) provided in this Section 3.1(b)(3)
during the Continuation Period shall be no less favorable to the Executive and
his dependents and beneficiaries, than the most favorable of such coverages and
benefits during any of the periods referred to in clauses (x) and (y) above. Any
costs Executive was paying for such coverages at the time of termination shall
be paid by Executive by separate check to the Company each month in advance. If
the terms of the life insurance or disability plan referred to in this
subsection (3), or the laws applicable to such plan, do not permit continued
participation by Executive as required by this subsection, then the Company will
arrange for other coverages satisfactory to Executive at the Company’s expense
providing substantially identical benefits or, at the Executive’s election, the
Company will pay Executive a lump sum amount equal to the costs to Executive for
the coverage (or coverages) for the full Continuation Period within five
(5) days after the Executive’s Termination Date. If the terms of the health care
plan referred to in this subsection (3) do not permit continued participation by
Executive as required by this subsection or if the healthcare benefits to be
provided to Executive and his dependents pursuant to this subsection (3) cannot
be provided in a manner such that the benefit payments will be tax-free to
Executive and his dependents, then the Company shall (A) pay to Executive within
five (5) days after Executive’s Termination Date a lump sum amount equal to the
monthly rate for COBRA coverage at the date of Executive’s termination under the
healthcare plan that is then being paid by former active employees for the level
of coverage that applies to Executive and his dependents, minus the amount
active employees are then paying for such coverage, multiplied by the number of
months in the Continuation Period (plus a tax gross-up on the lump sum amount
determined under this subsection (3)(A)), and (B) permit Executive and his
dependents to elect to participate in the healthcare plan for the Continuation
Period upon payment of the applicable rate for COBRA coverage during the
Continuation Period;

The Company’s obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer’s benefit plans, in which case the Company may reduce
the coverage of any benefits it is required to provide the Executive hereunder
as long as the aggregate coverages and benefits of the combined benefit plans is
no less favorable to the Executive than the coverages and benefits required to
be provided hereunder. This subsection (3) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Executive’s termination of employment, including without
limitation, retiree medical and life insurance benefits;

In the event the Executive receives healthcare benefits coverage for the full
length of the Continuation Period pursuant to the provisions of this subsection
(3), the Executive and his dependents shall continue to be eligible to elect to
receive healthcare benefits coverage for up to an additional thirty-six
(36) months (“Extended Continuation Period”), provided, however, that no
benefits will be provided (A) if healthcare benefits coverage is available to
the Executive through another employer during the Extended Continuation Period,
or (B) after the covered individual reaches age 65. The healthcare benefits
coverage during the Extended Continuation Period shall be substantially similar
to the healthcare benefits coverage Executive received during the Continuation
Period. The costs to the Executive for the healthcare benefits coverage during
the Extended Continuation Period shall be the same as the COBRA

 

8



--------------------------------------------------------------------------------

costs paid by terminating employees during the same time period as the Extended
Continuation Period;

(4) the Company shall pay in a single payment an amount in cash equal to the
amount the Executive would have received if he remained employed for an
additional                      years (or until his 65th birthday, if earlier),
his annual compensation during such period had been equal to his Base Salary and
the Bonus Amount and the Company had continued to make employer contributions or
credits on Executive’s behalf to each defined contribution plan in which
Executive was a participant at the Termination Date including, without
limitation, the Zep Inc. 401(k) Plan (assuming Executive participated in such
plan at the maximum permissible contribution level) and the Zep Inc.
Supplemental Deferred Savings Plan (“SDSP”). For purposes of the SDSP, the
Executive shall be credited with the contribution to the Supplemental Subaccount
(but not the Matching Subaccount), the Make-Up Contribution Credit and the SERP
Make-Up Contribution Credit for such                                         
year period (to the extent Executive is eligible under the SDSP for each such
type of contribution), provided that the requirements of the SDSP that the
Executive have a Year of Service for each year and be employed on the last day
of the year shall not apply to the eligibility to receive such contributions;
and

(5) (A) the restrictions on any outstanding incentive awards (including
restricted stock, restricted stock units and granted Performance Shares) granted
to the Executive under the Company’s Long-Term Incentive Plan or under any other
long-term incentive plans or arrangements shall lapse and such incentive awards
shall become one hundred percent (100%) vested, all stock options and stock
appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, and Performance Units granted to
Executive shall become 100% vested [and (B) the Executive shall have the right
to require the Company to purchase, for cash, any shares of unrestricted stock
or shares purchased upon exercise of any options, at a price equal to the fair
market value of such shares on the date of purchase by the Company.]

(c) The amounts provided for in Sections 3.1(a) and 3.1(b)(1), (2), (4), and
(5) shall be paid within five (5) days after the Executive’s Termination Date.

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment except as
provided in Section 3.1(b)(3).

3.2 If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under the
Severance Agreement, dated as of                     , 2007, (“Severance
Agreement”), between Executive and the Company, Executive shall be entitled to
receive benefits under whichever agreement provides Executive the greater
aggregate compensation and benefits (and not under the other agreement) and
there shall be no duplication of benefits. Except as provided in the preceding
sentence, the severance pay and benefits provided for in Sections 3.1(a) and
3.1(b) shall be in lieu of any other severance pay to which the Executive may be
entitled under any Company

 

9



--------------------------------------------------------------------------------

severance plan, program or arrangement for a termination of employment covered
by such circumstances, except that if the severance pay of the type referenced
in Section 3.1(b)(2) provided under such other plans, programs or arrangements
is greater than the amount calculated under Section 3.1(b)(2), then that greater
amount and not the amount under Section 3.1(b)(2) shall be paid.

3.3 To the extent applicable, this Agreement shall at all times be operated in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and rulings thereunder (“Section 409A”),
including any applicable transition rules. The Company shall have authority to
take action, or refrain from taking any action, with respect to the payments and
benefits under this Agreement that is reasonably necessary to comply with
Section 409A. Specifically, the Company shall have the authority to delay the
commencement of payments under Section 3.1 to “key employees” of the Company (as
determined by the Company in accordance with procedures established by the
Company that are consistent with Section 409A) to a date which is six months
after the date of Executive’s Termination of Employment (and on such date the
payments that would otherwise have been made during such six-month period shall
be made) to the extent such delay is required under the provisions of
Section 409A, provided that the Company and Executive may agree to take into
account any transitional rule available under Section 409A.

 

  4. Notice of Termination.

During a Threatened Change in Control Period and following a Change in Control,
any purported termination by the Company or by the Executive shall be
communicated by written Notice of Termination to the other. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which indicates the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. For
purposes of this Agreement, no such purported termination shall be effective
without such Notice of Termination.

 

  5. Termination Date.

“Termination Date” shall mean in the case of the Executive’s death, his date of
death, and in all other cases, the date specified in the Notice of Termination
subject to the following:

(a) If the Executive’s employment is terminated by the Company for Cause or due
to Disability, the date specified in the Notice of Termination shall be at least
thirty (30) days from the date the Notice of Termination is given to the
Executive, provided that in the case of Disability the Executive shall not have
returned to the full-time performance of his duties during such period of at
least 30 days; and

(b) If the Executive’s employment is terminated for Good Reason, the date
specified in the Notice of Termination shall not be more than sixty (60) days
from the date the Notice of Termination is given to the Company.

 

10



--------------------------------------------------------------------------------

  6. Excise Tax Payments.

(a) Notwithstanding anything contained in this Agreement to the contrary and
without regard to whether the Executive’s employment with the Company has
terminated, in the event that any payment or benefit (within the meaning of
Section 280G(b) (2) of the Internal Revenue Code of 1986, as amended (the
“Code”), to the Executive or for his benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or a change in ownership or effective control of the Company or of a substantial
portion of its assets (a “Payment” or “Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes and the Excise Tax), including any Excise
Tax, imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments; provided,
however, if the Executive’s Payments do not exceed 105% of the largest amount
that would result in no portion of the Payments being subject to the Excise Tax
(the “Safe Harbor Amount”), then this subsection (a) shall not apply and the
Payments shall be reduced so that the amount of the Payments shall be equal to
the Safe Harbor Amount, provided, further, that the Executive shall elect which
non-cash or cash Payments shall be reduced so that the Payments equal the Safe
Harbor Amount.

(b) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Section 6 and the amount of such Gross-Up Payment shall be made
by an accounting firm selected by the Company and reasonably acceptable to the
Executive which is designated one of the four largest accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and the Executive within five days
of the Termination Date if applicable, or such other time as requested by the
Company or by the Executive (provided the Executive reasonably believes that any
of the Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish the Executive with a substantial authority
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within fifteen (15) days
of the delivery of the Determination to the Executive, the Executive shall have
the right to dispute the Determination (the “Dispute) and in the event of such
Dispute, the Executive and the Company shall in good faith discuss a resolution
of the Dispute. The Gross-Up Payment, if any, as determined pursuant to this
Section 6(b) shall be paid by the Company to the Executive within fifteen
(15) days of the receipt of the Accounting Firm’s determination or, subject to
Executive’s approval, all or a portion of the Gross-Up Payment may be paid
directly to the appropriate tax authorities. The existence of the Dispute (and
any discussions to resolve the Dispute) shall not in any way affect the right of
the Executive to receive the Gross-Up Payment in accordance with the
Determination. If there is no Dispute, the Determination shall be

 

11



--------------------------------------------------------------------------------

binding, final and conclusive upon the Company and the Executive subject to the
application of Section 6(c).

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred
(1) upon notice (formal or informal) to the Executive from any governmental
taxing authority that the tax liability of the Executive (whether in respect of
the then current taxable year of the Executive or in respect of any prior
taxable year of the Executive) may be increased by reason of the imposition of
the Excise Tax on a Payment or Payments with respect to which the Company has
failed to make a sufficient Gross-Up Payment, (2) upon a determination by a
court imposing the Excise Tax on a Payment or Payments with respect to which the
Company has failed to make a sufficient Gross-Up Payment, (3) by reason of a
determination by the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or (4) upon the resolution to the satisfaction of the Executive of the
Dispute. If an Underpayment occurs, the Executive shall promptly notify the
Company and the Company shall pay to the Executive at least fifteen (15) days
prior to the date on which the applicable government taxing authority has
requested payment, an additional Gross-Up Payment equal to the amount of the
Underpayment plus any interest and penalties (other than interest and penalties
imposed by reason of a failure to file timely a tax return or pay taxes shown
due on a return) imposed on the Underpayment. An Excess Payment shall be deemed
to have occurred upon a “Final Determination” (as hereinafter defined) that the
Excise Tax shall not be imposed upon a Payment or Payments with respect to which
the Executive had previously received a Gross-Up Payment. A Final Determination
shall be deemed to have occurred when the Executive has received from the
applicable government taxing authority a refund of taxes or other reduction in
his tax liability by reason of the Excess Payment and upon either (i) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxable authority which finally and conclusively binds the
Executive and such taxing authority, or in the event that a claim is brought
before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (ii) the statute
of limitations with respect to the Executive’s applicable tax return has
expired. If an Excess Payment is determined to have been made, the amount of the
Excess Payment shall be treated as a loan by the Company to the Executive and
the Executive shall pay to the Company within 15 days following demand (but not
less than 30 days after the determination of such Excess Payment) the amount of
the Excess Payment plus interest at an annual rate equal to the rate provided
for in Section 1274(b)(2)(B) of the Code from the date the Gross-Up Payment (to
which the Excess Payment relates) was paid to the Executive until the date of
repayment to the Company.

Executive shall promptly notify the Company in writing of any written
communication with any governmental taxing authority relating to the Excise Tax.
The Company shall be entitled, at its sole cost and expense, to contest the
imposition of the Excise Tax on Executive’s behalf (including filing a claim for
refund of the Excise Tax) and Executive shall cooperate with the Company in good
faith in connection with any such contest or proceeding. The Company’s

 

12



--------------------------------------------------------------------------------

election to contest the Excise Tax shall not affect its obligation to pay to
Executive or on his behalf an additional Gross-Up Payment with respect to an
Underpayment pursuant to this subsection (c). Any refund of taxes or other
reduction in Executive’s tax liability arising from any such contest by the
Company shall be treated as an Excess Payment under this subsection (c).

(d) Notwithstanding anything contained in this Agreement to the contrary, in the
event that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

(e) The Executive and the Company shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the Determination contemplated by
subsection (b) hereof.

(f) The fees and expenses of the Accounting Firm for its services in connection
with the Determination and the calculations contemplated by this Section 6 shall
be paid by the Company.

 

  7. Unauthorized Disclosure.

During the period that the Executive is actively employed by the company or
Division, and for a period of six (6) months after Executive’s termination of
employment, the Executive shall not make any Unauthorized Disclosure. For
purposes of this Agreement, “Unauthorized Disclosure” shall mean disclosure by
the Executive without the consent of the Board (other than pursuant to a court
order) to any person, other than an employee or director of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company or as may be legally required, of any material Confidential Information
obtained by the Executive while in the employ of the Company (including any
material Confidential Information with respect to any of the Company’s customers
or methods of distribution) the disclosure of which is demonstrably and
materially injurious to the Company; provided, however, that such term shall not
include the use or disclosure by the Executive, without consent, of any
information known generally to the public (other than as a result of disclosure
by him in violation of this Section 7) or any information not otherwise
considered confidential and material by a reasonable person engaged in the same
business as that conducted by the Company; provided further, however, that any
breach of this Section 7 shall in no event subject the Executive to damages
(including costs, fees and expenses incurred by the Company or the Business
Unit) in excess of $10,000 in the aggregate.

 

13



--------------------------------------------------------------------------------

  8. Non-Compete.

During the period that the Executive is actively employed by the Company or
Business Unit and for six months following the Executive’s termination of
employment, the Executive shall not directly or indirectly, own, manage,
operate, control, consult with, or be connected as an officer, employee, agent,
partner, director or consultant with, or have any financial interest in, or
assist anyone in the conduct of, any business which directly competes with any
business or line of business of the Company. Notwithstanding the foregoing, the
Executive shall not be in violation of the preceding sentence due to ownership
(directly or indirectly) by the Executive of not more than five percent (5%) of
the issued and outstanding class of securities of a corporation whose securities
are publicly traded.

 

  9. Non-Solicitation.

For six-months after termination of employment with the Company for any reason,
the Executive shall not directly or indirectly solicit for hire, or assist any
other person in soliciting for hiring, any employee of the Company (as for the
date of termination), or induce any such employee to terminate his or her
employment with the Company.

 

  10. Successors; Binding Agreement.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder if the Executive were to terminate the
Executive’s employment for Good Reason, except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. The term “the Company” as
used herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.

(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.

 

  11. Fees and Expenses.

The Company shall pay all legal fees and related expenses (including the costs
of experts, evidence and counsel) incurred by the Executive as they become due
as a result of (a) the Executive’s termination of employment (including all such
fees and expenses, if any, incurred in

 

14



--------------------------------------------------------------------------------

contesting or disputing any such termination of employment), (b) the Executive
seeking to obtain or enforce any right or benefit provided by this Agreement or
by any other plan or arrangement maintained by the Company under which the
Executive is or may be entitled to receive benefits, including, without
limitation, the plans listed on Appendix A, or the Executive’s hearing before
the Board as contemplated in Section 2.1 of this Agreement; provided, however,
that the circumstances which result in the Executive incurring the fees and
related expenses set forth in clauses (a) and (b) (other than as a result of the
Executive’s termination of employment under circumstances described in
Section 2.2(e)) occurred on or after a Change in Control.

 

  12. Notice.

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the Board with
a copy to the Secretary of the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

 

  13. Non-Exclusivity of Rights.

Except as provided in Section 3.2 with respect to the Severance Agreement,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its subsidiaries and for which the Executive
may qualify, nor shall anything herein limit or reduce such rights as the
Executive may have under any other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its subsidiaries shall be payable in accordance with such plan or program,
except as explicitly modified by this Agreement.

 

  14. Settlement of Claims.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or others.

 

  15. Miscellaneous.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express

 

15



--------------------------------------------------------------------------------

or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

  16. Indemnification.

During the term of this Agreement and for a period of three (3) years after
Executive’s termination, the Company shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance as an officer, director or employee of
the Company or any of its subsidiaries or other affiliates or in any other
capacity, including any fiduciary capacity, in which Executive serves at the
Company’s request, in each case to the maximum extent permitted by law and under
the Company’s Articles of Incorporation and By-Laws (the “Governing Documents”),
provided that in no event shall the protection afforded to Executive hereunder
be less than that afforded under the Governing Documents as in effect on the
date of this Agreement except from changes mandated by law. During the Term and
for a period of three (3) years, Executive shall be covered by any policy of
directors and officers liability insurance maintained by the Company for the
benefit of its then officers and directors.

 

  17. Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia without giving effect to the conflict of
laws principles thereof Any action brought by any party to this Agreement shall
be brought and maintained in a court of competent jurisdiction in Fulton county
in the State of Georgia.

 

  18. Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

  19. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

ZEP INC.

By:

 

 

 

16



--------------------------------------------------------------------------------

EXECUTIVE:

 

 

17



--------------------------------------------------------------------------------

APPENDIX A

BENEFIT PLANS AND AGREEMENTS

(To The Extent Executive Participates In Such Plans and Agreements)

Management Compensation and Incentive Plan

Supplemental Deferred Savings Plan

Long-Term Incentive Plan

401(k) Plan (or similar tax qualified deferred compensation plan covering the
Executive)

Employment Letter Agreement,                     , and any amendments to such
agreement

 

18



--------------------------------------------------------------------------------

Schedule of Executive Officer/Director Participants

in Change-in-Control Agreement for Certain Executive Officers

Mark R. Bachmann

William A. (Bill) Holl

John K. Morgan